DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 MAR 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 17 MAR 2021.  The status of the claims is as follows:
Claims 1-4, 7-11, and 13-20 are pending.
Claims 1, 19, and 20 are amended.
Claims 5, 6, and 12 are canceled.
Claims 1, 4-9, 12, 19, and 20 are pending.
The provided amendment overcomes the previous rejections under 35 U.S.C. 112; said rejections are hereby withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-4, 7-8, 10-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate ‘260 (U.S. PGPub 2008/0305260) in view of Gordon ‘155 (U.S. PGPub 2006/0141155).
Claim 1 – Shenai-Khatkhate ‘260 discloses a processing method (e.g. PG 0039, ALD disclosed for use with the metal precursors; see also PG 0002-0004) comprising exposing a substrate surface to a bis-amidinate metal precursor (PG 0014) and a co-reactant (obvious from PG 0002-0004 and definitions of ALD provided therein) to form a metal containing film (PG 0006-0007), the bis-amidinate metal precursor comprising a metal atom comprising one or more lanthanide (rendered obvious from PG 0015, as La, Lu, lanthanide metals, Sc, and Y are all disclosed therein), two NR1CR3NR2 amidinate ligands (PG 0014, see also PG 0044) and one or more non-amidinate ligand (PG 0014, anionic and neutral ligands disclosed); wherein R1 and R2 are different (PG 0014, R1 and R2 may be chosen independently).
Shenai-Khatkhate ‘260 does not disclose a completed compound comprising all cited elements of Claim 1 as disclosed; however, PG 0014 and 0015 render obvious the listed elements of the claimed structure in view of the cited formula and the specified metals list.
Shenai-Khatkhate ‘260 does not teach a formula wherein the R groups are necessarily selected from the recited lists (as regards R1 and R2, Shenai-Khatkhate ‘260 PG 0013 enables C1-6 alkyl, C2-6 alkenyl or alkynyl, and C3-8 prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the chemical family that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).  However, Shenai-KhatKhate ‘260 limits R3 to hydrogen (see PG 0014, the relevant group is disclosed as hydrogen)).  Gordon ‘155 discloses an atomic layer deposition process using metal amidinates (Abstract, PG 0043, PG 0046).  In the embodiment of PG 0046, Gordon ‘155 teaches tris-amidinates where on any given amidinate ligand, the R groups may be chosen from hydrogen, alkyl, alkenyl, alkynyl, or trialkylsilyl compounds.  These precursors and ligand structures are attached to lanthanides, scandium and yttrium, among other metals (PG 0046) and are suitable for ALD deposition of the metal on substrates (PG 0043), which is also the stated goal of Shenai-Khatkhate ‘260.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have  modified the invention of Shenai-Khatkhate ‘260 to substitute the R3 group of its amidinate ligands with groups contemplated by Gordon ‘155, as both references want to use lanthanide amidinate precursors to deposit lanthanide metals by vapor deposition processes, Shenai-Khatkhate ‘260 teaches one amidinate ligand structure shown to be suitable for the purpose, and Gordon ‘155 teaches a comparable ligand structure with a variation that is also shown to be suitable for the purpose.
Claim 2 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the lanthanide is one or more of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, 
Claim 3 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the one or more non-amidinate ligand comprise neutral ligands (Shenai-Khatkhate ‘260 PG 0014 and PG 0017). 
Claim 4 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the non-amidinate ligands comprise one or more of an allyl ligand, cyclopentadiene or substituted cyclopentadiene (Shenai-Khatkhate ‘260 PG 0014, allyl ligands; Shenai-Khatkhate ‘260 PG 0016, cyclopentadienes and substituted cyclopentadienes). 
Claim 7 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the non-amidinate ligand of the metal precursor comprises NR2, where each R independently comprises an alkyl group (Shenai-Khatkhate ‘260 PG 0016 discloses dialkylaminos commensurate with the claims). 
Claim 8 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 7, wherein each R comprises less than or equal to 8 carbons (Shenai-Khatkhate ‘260 PG 0016 discloses di-C1-10 alkylaminos.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the chemical family that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).
Claim 10 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the non-amidinate ligand coordinates to the metal atom through one or more nitrogen atoms so that the bis-amidinate metal precursor has only nitrogen bonding to the metal atom (Shenai-Khatkhate ‘260 PG 0017 discloses nitrogen and 
Claim 11 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the non-amidinate ligand comprises pyridine (Shenai-Khatkhate ‘260 PG 0017). 
Claim 16 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the metal containing film comprises one or more of a metal oxide, metal nitride, or metal oxynitride film (Shenai-Khatkhate ‘260 PG 0033; Examiner notes that a metal silicon oxynitride film comprises metal oxynitride). 
Claim 17 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the bis-amidinate metal precursor and the co-reactant are exposed to the substrate surface in a mixture (Shenai-Khatkhate ‘260 PG 0022 discloses CVD as a known method for supplying the precursor materials to the substrate).  
Claim 18 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses the processing method of claim 1, wherein the bis-amidinate metal precursor and the co-reactant are exposed to the substrate surface sequentially so that the metal precursor and co-reactant do not mix (Shenai-Khatkhate ‘260 PG 0033).

Claim 19 – Shenai-Khatkhate ‘260 discloses the processing method (e.g. PG 0039, ALD disclosed for use with the metal precursors; see also PG 0002-0004) comprising exposing a substrate surface to a bis-amidinate metal precursor (PG 0014) and a co-reactant (obvious from PG 0002-0004 and definitions of ALD provided therein) to form a metal containing film (PG 0006-0007), the bis-amidinate metal precursor comprising a compound with the claimed structure (PG 0014) where each of 1, and R2 are independently selected from hydrogen, C1-C8 alkyl, C1-C8 alkenyl, C1-C8 alkynyl, or C3-C8 cycloalkyl groups (PG 0013 teaches C1-6 alkyl, C2-6 alkenyl or alkynyl, and C3-8 cycloalkyl groups for R1 and R2.  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the chemical family that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974); wherein R1 and R2 are different (PG 0013, independent selection implicitly permits different group selections), one may be hydrogen (PG 0013 also teaches hydrogen), the metal atom comprising one or more of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Y or Sc (PG 0015 lists all these metals), and X is a non-amidinate ligand (PG 0014 contemplates anionic and neutral ligands).
Shenai-Khatkhate ‘260 does not disclose a completed compound comprising all cited elements of Claim 19 as disclosed; however, PG 0014 and 0015 render obvious the listed elements of the claimed structure in view of the cited formula and the specified metals list.
Shenai-Khatkhate ‘260 does not teach a formula wherein R3 is a claimed compound (see PG 0014, the relevant group is disclosed as hydrogen).  Gordon ‘155 discloses an atomic layer deposition process using metal amidinates (Abstract, PG 0043, PG 0046).  In the embodiment of PG 0046, Gordon ‘155 teaches tris-amidinates where on any given amidinate ligand, the R groups may be chosen from hydrogen, alkyl, alkenyl, alkynyl, or trialkylsilyl compounds.  These precursors and ligand structures are attached to lanthanides, scandium and yttrium, among other metals (PG 0046) and are suitable for ALD deposition of the metal on substrates (PG 0043), which is also the stated goal of Shenai-3 group of its amidinate ligands with groups contemplated by Gordon ‘155, as both references want to use lanthanide amidinate precursors to deposit lanthanide metals by vapor deposition processes, Shenai-Khatkhate ‘260 teaches one amidinate ligand structure shown to be suitable for the purpose, and Gordon ‘155 teaches a comparable ligand structure with a variation that is also shown to be suitable for the purpose.  The general teachings of alkyl, alkenyl, alkynyl, and trialkylsilyl overlap the claimed ranges of C1-6 alkyl, C1-8 alkenyl, C1-8 alkynyl, and SiMe3 (the simplest trialkylsilyl).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the range of chemical structures disclosed in Gordon ‘155 that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).

Claim 20 – Shenai-Khatkhate ‘260 discloses the processing method (e.g. PG 0039, ALD disclosed for use with the metal precursors; see also PG 0002-0004) comprising exposing a substrate surface to a bis-amidinate metal precursor (PG 0014) and a co-reactant (obvious from PG 0002-0004 and definitions of ALD provided therein) to form a metal containing film (PG 0006-0007), bis-amidinate metal precursor comprising two NR1CR3NR2 ligands, wherein R1 and R2 are independently selected from H or a C1-6 alkyl (PG 0014), the bis-amidinate metal precursor further comprising a metal atom comprising one or more of La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, 2 (previous three chemicals at PG 0016), pyridine (PG 0017) or combinations thereof (PG 0014, 0016, 0017), where each R is independently H, methyl, ethyl, propyl, isopropyl, butyl, or tert-butyl (for NR2 PG 0016 discloses C1-10 alkyls).
Shenai-Khatkhate ‘260 does not disclose a completed compound comprising all cited elements of Claim 20 as disclosed; however, PG 0014 and 0015 render obvious the listed elements of the claimed structure in view of the cited formula and the specified metals list.
Shenai-Khatkhate ‘260 does not teach a formula wherein R3 is not hydrogen (see PG 0014, the relevant group is disclosed as hydrogen).  Gordon ‘155 discloses an atomic layer deposition process using metal amidinates (Abstract, PG 0043, PG 0046).  In the embodiment of PG 0046, Gordon ‘155 teaches tris-amidinates where on any given amidinate ligand, the R groups may be chosen from hydrogen, alkyl, alkenyl, alkynyl, or trialkylsilyl compounds.  These precursors and ligand structures are attached to lanthanides, scandium and yttrium, among other metals (PG 0046) and are suitable for ALD deposition of the metal on substrates (PG 0043), which is also the stated goal of Shenai-Khatkhate ‘260.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have  modified the invention of Shenai-Khatkhate ‘260 to substitute the R3 group of its amidinate ligands with groups contemplated by Gordon ‘155, as both references want to use lanthanide amidinate precursors to deposit lanthanide metals by 1-6 alkyl, C1-8 alkenyl, C1-8 alkynyl, and SiMe3 (the simplest trialkylsilyl).  Overlapping ranges are prima facie evidence of obviousness.  It would have been obvious to one having ordinary skill in the art to have selected the portion of the range of chemical structures disclosed in Gordon ‘155 that corresponds to the claimed range.  In re Malagari, 182 USPQ 549 (CCPA 1974).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate ‘260 / Gordon ‘155 as applied to claim 1 above, and further in view of Gyton (“Diaryl Triazenides as Ligands for the Lanthanides and Related Studies”, Gyton, dissertation, University of New South Wales 2015).
Claim 9 – Shenai-Khatkhate ‘260 / Gordon ‘155 does not disclose the processing method of claim 1 wherein the non-amidinate ligand comprises an N-N-N group that forms a four-membered ring with the lanthanide metal.  Gyton discloses triazenide ligands suitable for mixed use with lanthanide and actinide metals to form precursors for lanthanide and actinide metal deposition (e.g. Page 88, Page 92, structure 135-136).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Shenai-Khatkhate ‘260 / Gordon ‘155 to include triazenide ligands of the type disclosed in Gyton, as Shenai-Khatkhate ‘260 / Gordon ‘155 wants to form stable lanthanide .

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shenai-Khatkhate ‘260 / Gordon ‘155 as applied to claim 1 above, and further in view of Lansalot-Matras ‘301 (U.S. Patent 9,099,301).
Claims 13-15 – Shenai-Khatkhate ‘260 / Gordon ‘155 discloses systems which require co-reactants to perform (e.g. Shenai-Khatkhate ‘260 PG 0033), but does not disclose particular co-reactants for particular film formation outcomes.  Lansalot-Matras ‘301 discloses methods for forming lanthanum-containing films by ALD processes (Column 6 Lines 1-31, specifically Line 18) and further discloses various additional reactants to be employed when a certain element is desired for inclusion in the formed lanthanum film (Column 7 Line 60 – Column 8 Line 13).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Shenai-Khatkhate ‘260 / Gordon ‘155 to select lanthanum (disclosed at Shenai-Khatkhate ‘260 PG 0015 thereof) and use reactants specified by Lansalot-Matras ‘301 in ALD processes to form desired types of lanthanum films as suggested therein, as Shenai-Khatkhate ‘260 / Gordon ‘155 suggests the use of lanthanum precursors and ALD to form lanthanum-containing films and Lansalot-Matras ‘301 discloses specific additional reactants used to form different types of films.
As regards Claim 13, lanthanum oxide is formed by including H20, 02, 03, H2O2, or combinations thereof (Column 7 Lines 60-65). 
As regards Claim 14, lanthanum nitride is formed by including NO, NO2, NH3, or combinations thereof (Column 7 Line 66 – Column 8 Line 6). 
As regards Claim 15, lanthanum carbide is formed by including an organic species (Column 8 Lines 7-13, all named compounds except carbon tetrachloride are fairly considered organic).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 17 MAR 2021, with respect to the rejection(s) of claim(s) 1, 19, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gordon ‘155 (and additionally Gyton for Claim 9).
Applicant argues (Page 9) that the amendment to Claims 1, 19, and 20 overcomes Shenai-Khatkhate ‘260 because R3 has been amended to require specific ligand limitations.  Examiner agrees and withdraws the previous rejection; however, upon further search and consideration, Examiner relies upon Gordon ‘155 in combination with Shenai-Khatkhate ‘260 to teach this limitation in the manner discussed above.
The remainder of Applicant's arguments filed 17 MAR 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 9-10) that the amendment to Claim 9 overcomes Shenai-Khatkhate ‘260 / Millward ‘462 / Gyton because there is no evidence that Gyton would be used in metal deposition.  Examiner notes that Gordon ‘155 is now being used in 
Applicant asserts (Page 10) that dependent claims not specifically discussed above are allowable.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712                                                                                                                                                                                           
/MICHAEL P WIECZOREK/            Primary Examiner, Art Unit 1712